Case 4:19-cv-05210-RMP     ECF No. 34-1   filed 09/06/19   PageID.1008 Page 1 of 12




 1    ROBERT W. FERGUSON
      Attorney General
 2
      RENE D. TOMISSER, WSBA #17509
 3    Senior Counsel
      JEFFREY T. SPRUNG, WSBA #23607
 4    ZACHARY P. JONES, WSBA #44557
      JOSHUA WEISSMAN, WSBA #42648
 5    PAUL M. CRISALLI, WSBA #40681
      NATHAN K. BAYS, WSBA #43025
 6    BRYAN M.S. OVENS, WSBA #32901*
            *Admission pending
 7    Assistant Attorneys General
      8127 W. Klamath Court, Suite A
 8    Kennewick, WA 99336
      (509) 734-7285
 9
                        UNITED STATES DISTRICT COURT
10                     EASTERN DISTRICT OF WASHINGTON
                                AT RICHLAND
11
      STATE OF WASHINGTON, et al.,               NO. 4:19-cv-05210-RMP
12
                       Plaintiffs,               ORDER GRANTING PLAINTIFF
13                                               STATES’ MOTION FOR § 705
         v.                                      STAY PENDING JUDICIAL
14                                               REVIEW OR FOR PRELIMINARY
      UNITED STATES DEPARTMENT                   INJUNCTION
15    OF HOMELAND SECURITY, a
      federal agency, et al.                     [PROPOSED]
16
                       Defendants.               NOTED FOR: OCTOBER 3, 2019
17                                               With Oral Argument at 10:00 a.m.

18
              This matter came before the Court on Plaintiff States’ Motion for § 705
19
      Stay Pending Judicial Review or for Preliminary Injunction. The Court has
20
      considered all of the following:
21
22
     ORDER GRANTING PLAINTIFF                   1              ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 34-1   filed 09/06/19   PageID.1009 Page 2 of 12




 1          1.     Plaintiff States’ Motion for § 705 Stay Pending Judicial Review or
 2    for Preliminary Injunction (ECF No. _____) with supporting declarations and

 3    exhibits;

 4          2.     Defendants’ Response to Plaintiff States’ Motion for § 705 Stay

 5    Pending Judicial Review or for Preliminary Injunction (ECF No. _____);

 6          3.     Plaintiff States’ Reply in Support of Motion for § 705 Stay Pending

 7    Judicial Review or for Preliminary Injunction (ECF No. _____); and

 8          4.     The entire record in the above-captioned matter.

 9          Being fully apprised of the matter, now, therefore, it is hereby

10          ORDERED, ADJUDGED, AND DECREED that Plaintiff States’ Motion

11    for § 705 Stay Pending Judicial Review or for Preliminary Injunction is hereby

12    GRANTED.

13          The Court finds that the Plaintiff States have established a likelihood of

14    success on the merits of its claims under the Administrative Procedure Act, that

15    they would suffer irreparable harm absent preliminary injunctive relief, and that

16    the balance of equities and the public interest weigh in favor of an injunction.

17          The Court therefore, pursuant to 5 U.S.C. § 705, hereby STAYS the

18    implementation of the U.S. Department of Homeland Security’s (DHS) Rule

19    entitled Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292

20    (August 14, 2019) in its entirety, pending entry of a final judgment on the

21
22
     ORDER GRANTING PLAINTIFF                    2             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 34-1    filed 09/06/19   PageID.1010 Page 3 of 12




 1    Plaintiff States’ APA claims. The effective date of the Final Rule is
 2    POSTPONED pending conclusion of these review proceedings.

 3          Furthermore, the Court hereby GRANTS a nationwide preliminary

 4    injunction against the implementation of the Rule. The Court finds that any

 5    injunction must apply universally to workably maintain the status quo and

 6    adequately protect the Plaintiff States from irreparable harm. If it were to take

 7    effect, the Final Rule would irreparably injure the Plaintiff States’ public health,

 8    education, and social welfare systems by, inter alia, causing immigrants and their

 9    families to disenroll from—or forego enrollment in—critical public assistance

10    programs, including Medicaid, SNAP, and Section 8 housing assistance. Those

11    “chilling effects” would cause significant and uncompensable costs to the

12    Plaintiff State and have devastating consequences for the health and welfare of

13    their residents.

14          Limiting the scope of the injunction to the 14 Plaintiff States would not

15    prevent those harms to the Plaintiff States, for several reasons. First, any

16    immigrant residing in one of the Plaintiff States who may in the future wish move

17    to another state not among them would be deterred from accessing public benefits

18    if relief were limited in geographic scope. Second, a geographically limited

19    injunction could spur immigrants now living elsewhere to move to one of the

20    Plaintiff States, compounding their economic injuries to accommodate a surge in

21    social services enrollees. Third, if the injunction applied only in the 14 Plaintiff

22
     ORDER GRANTING PLAINTIFF                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                           Kennewick, WA 99336
                                                                           (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 34-1   filed 09/06/19   PageID.1011 Page 4 of 12




 1    States, a lawful permanent resident returning to the United States from a trip
 2    abroad of more than 180 days would be subject to DHS’s new Public Charge

 3    Rule at a point of entry. Therefore, the scope of the injunction must be universal

 4    to afford the Plaintiff States the relief to which they are entitled. See, e.g.,

 5    California v. Azar, 911 F.3d 558, 582 (9th Cir. 2018) (“Although there is no bar

 6    against nationwide relief in federal district court . . . such broad relief must be

 7    necessary to give prevailing parties the relief to which they are entitled.”)

 8    (internal quotation marks and citation omitted).

 9          Additionally, the Court finds that a broad injunction is necessary to ensure

10    “uniformity in immigration policy.” Regents of the Univ. of Cal. v. U.S. Dep’t of

11    Homeland Sec., 908 F.3d 476, 511 (9th Cir. 2018). “Congress has instructed that

12    the immigration laws of the United States should be enforced vigorously and

13    uniformly; and the Supreme Court has described immigration policy as a

14    comprehensive and unified system.” Id. (citations and internal quotation marks

15    omitted). An injunction limited to the 14 Plaintiff States would create a

16    patchwork immigration regime in which DHS’s longstanding former policies

17    guiding public charge determinations would apply in more than one-fourth of the

18    states (or more, depending on the preliminary relief issued by other courts in

19    related cases), while its new Public Charge Rule would apply elsewhere. Even

20    assuming Defendants could effectively administer such a dual system, it would

21    necessarily entail applying vastly different adjudicatory standards to similarly

22
     ORDER GRANTING PLAINTIFF                    4             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP        ECF No. 34-1    filed 09/06/19   PageID.1012 Page 5 of 12




 1    situated applicants for visas or green cards, based solely on the state in which
 2    they reside. Creating such an arbitrary, two-tiered immigration system—even as

 3    a temporary measure—would be unjust and impractical, and thus inconsistent

 4    with this Court’s duties in exercising its equitable powers.

 5          Finally, the Court declines to limit the injunction to apply only in those

 6    states within the U.S. Court of Appeals for the Ninth Circuit. In addition to the

 7    reasons discussed above, a Ninth Circuit-only injunction would deprive 11 of the

 8    14 Plaintiff States any relief at all. Those states—Colorado, Delaware, Illinois,

 9    Maryland, Massachusetts, Michigan, Minnesota, New Jersey, New Mexico

10    Rhode Island, and Virginia—are located in four other judicial circuits (the First,

11    Third, Fourth, Seventh, Eighth, and Tenth Circuits) and would thus derive no

12    benefit whatsoever from relief limited to jurisdictions within the Ninth Circuit.

13          Thus, pursuant to Rule 65(a) of the Federal Rules of Civil Procedure,

14    Defendants and their officers, agents, servants, employees, and attorneys, and any

15    person    in   active    concert   or    participation    with   them,      are     hereby

16    PRELIMINARILY ENJOINED from implementing or enforcing the Rule

17    entitled Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292

18    (August 14, 2019), in any manner or in any respect, and shall preserve the status

19    quo pursuant to the regulations promulgated under 8 C.F.R. Parts 103, 212–14,

20    245, and 248, in effect as of the date of this order, until further order of the Court.

21
22
     ORDER GRANTING PLAINTIFF                       5              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                              Kennewick, WA 99336
                                                                              (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1    filed 09/06/19   PageID.1013 Page 6 of 12




 1          No bond shall be required pursuant to Federal Rule of Civil
 2    Procedure 65(c).

 3          It is SO ORDERED.

 4          ISSUED this _______ day of __________________, 2019.

 5
 6                          THE HONORABLE ROSANNA MALOUF PETERSON
 7    Presented by:
 8    ROBERT W. FERGUSON
      Attorney General of Washington
 9
      /s/ Jeffrey T. Sprung
10    JEFFREY T. SPRUNG, WSBA #23607
      Assistant Attorney General
11    RENE D. TOMISSER, WSBA #17509
      Senior Counsel
12    ZACHARY P. JONES, WSBA #44557
      JOSHUA WEISSMAN, WSBA #42648
13    PAUL M. CRISALLI, WSBA #40681
      NATHAN K. BAYS, WSBA #43025
14    BRYAN M.S. OVENS, WSBA #32901
      Assistant Attorneys General
15    8127 W. Klamath Court, Suite A
      Kennewick, WA 99336
16    (509) 734-7285
      Jeff.Sprung@atg.wa.gov
17    Rene.Tomisser@atg.wa.gov
      Zach.Jones@atg.wa.gov
18    Joshua.Weissman@atg.wa.gov
      Paul.Crisalli@atg.wa.gov
19    Nathan.Bays@atg.wa.gov
      Bryan.Ovens@atg.wa.gov
20    Attorneys for Plaintiff State of Washington
21
22
     ORDER GRANTING PLAINTIFF                   6              ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1    filed 09/06/19   PageID.1014 Page 7 of 12




 1    MARK R. HERRING
      Attorney General of Virginia
 2
      /s/ Michelle S. Kallen
 3    MICHELLE S. KALLEN, VSB #93286
      Deputy Solicitor General
 4    RYAN SPREAGUE HARDY, VSB #78558
      ALICE ANNE LLOYD, VSB #79105
 5    MAMOONA H. SIDDIQUI, VSB #46455
      Assistant Attorneys General
 6    Office of the Attorney General
      202 North Ninth Street
 7    Richmond, Virginia 23219
      (804) 786-7240
 8    MKallen@oag.state.va.us
      RHardy@oag.state.va.us
 9    ALloyd@oag.state.va.us
      MSiddiqui@oag.state.va.us
10    SolicitorGeneral@oag.state.va.us
      Attorneys for Plaintiff Commonwealth of Virginia
11
      PHIL WEISER
12    Attorney General of Colorado

13    /s/ Eric R. Olson
      ERIC R. OLSON, #36414
14    Solicitor General
      Office of the Attorney General
15    Colorado Department of Law
      1300 Broadway, 10th Floor
16    Denver, CO 80203
      (720) 508 6548
17    Eric.Olson@coag.gov
      Attorneys for Plaintiff the State of Colorado
18
19

20
21
22
     ORDER GRANTING PLAINTIFF                   7              ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1     filed 09/06/19   PageID.1015 Page 8 of 12




 1    KATHLEEN JENNINGS
      Attorney General of Delaware
 2    AARON R. GOLDSTEIN
      State Solicitor
 3    ILONA KIRSHON
      Deputy State Solicitor
 4
      /s/ Monica A. Horton
 5    MONICA A. HORTON, #5190
      Deputy Attorney General
 6    820 North French Street
      Wilmington, DE 19801
 7    Monica.horton@delaware.gov
      Attorneys for Plaintiff the State of Delaware
 8
 9    KWAME RAOUL
      Attorney General State of Illinois
10
      /s/ Liza Roberson-Young
11    LIZA ROBERSON-YOUNG, #6293643
      Public Interest Counsel
12    Office of the Illinois Attorney General
      100 West Randolph Street, 11th Floor
13    Chicago, IL 60601
      (312) 814-5028
14    ERobersonYoung@atg.state.il.us
      Attorneys for Plaintiff State of Illinois
15
16

17
18
19

20
21
22
     ORDER GRANTING PLAINTIFF                     8             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                           Kennewick, WA 99336
                                                                           (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1    filed 09/06/19   PageID.1016 Page 9 of 12




 1    CLARE E. CONNORS
      Attorney General of Hawai‘i
 2
      /s/ Lili A. Young
 3    LILI A. YOUNG, #5886
      Deputy Attorney General
 4    Department of the Attorney General
      425 Queen Street
 5    Honolulu, HI 96813
      (808) 587-3050
 6    Lili.A.Young@hawaii.gov
      Attorneys for Plaintiff State of Hawai‘i
 7
      BRIAN E. FROSH
 8    Attorney General of Maryland

 9    /s/ Jeffrey P. Dunlap
      JEFFREY P. DUNLAP
10    D. MD Bar #20846
      MD State Bar #1812100004
11    Assistant Attorney General
      200 St. Paul Place
12    Baltimore, MD 21202
      T: (410) 576-6325
13    F: (410) 576-6955
      JDunlap@oag.state.md.us
14    Attorneys for Plaintiff State of Maryland

15
      MAURA HEALEY
16    Attorney General of Commonwealth of Massachusetts

17    /s/ Abigail B. Taylor
      ABIGAIL B. TAYLOR, #670648
18    Chief, Civil Rights Division
      DAVID UREÑA, #703076
19    Special Assistant Attorney General
      ANGELA BROOKS, #663255
20    Assistant Attorney General
      Office of the Massachusetts Attorney General
21    One Ashburton Place
      Boston, MA 02108
22
     ORDER GRANTING PLAINTIFF                     9            ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1   filed 09/06/19   PageID.1017 Page 10 of 12




 1    (617) 963-2232
      abigail.taylor@mass.gov
 2    david.urena@mass.gov
      angela.brooks@mass.gov
 3    Attorneys for Plaintiff Commonwealth of Massachusetts

 4
      DANA NESSEL
 5    Attorney General of Michigan

 6    /s/Toni L. Harris
      FADWA A. HAMMOUD, #P74185
 7    Solicitor General
      TONI L. HARRIS, #P63111
 8    First Assistant Attorney General
      Michigan Department of Attorney General
 9    P.O. Box 30758
      Lansing, MI 48909
10    (517) 335-7603 (main)
      HarrisT19@michigan.gov
11    Hammoudf1@michigan.gov
      Attorneys for the People of Michigan
12
13    KEITH ELLISON
      Attorney General of Minnesota
14
      /s/ R.J. Detrick
15    R.J. DETRICK, #0395336
      Assistant Attorney General
16    Minnesota Attorney General’s Office
      Bremer Tower, Suite 100
17    445 Minnesota Street
      St. Paul, MN 55101-2128
18    (651) 757-1489
      (651) 297-7206
19    Rj.detrick@ag.state.mn.us
      Attorneys for Plaintiff State of Minnesota
20
21
22
     ORDER GRANTING PLAINTIFF                  10              ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1   filed 09/06/19   PageID.1018 Page 11 of 12




 1    AARON D. FORD
      Attorney General of Nevada
 2
      /s/ Heidi Parry Stern
 3    HEIDI PARRY STERN, #8873
      Solicitor General
 4    Office of the Nevada Attorney General
      555 E. Washington Ave., Ste. 3900
 5    Las Vegas, NV 89101
      HStern@ag.nv.gov
 6    Attorneys for Plaintiff State of Nevada

 7
      GURBIR SINGH GREWAL
 8    Attorney General of New Jersey

 9    /s/ Glenn J. Moramarco
      GLENN J. MORAMARCO, #030471987
10    Assistant Attorney General
      Office of the Attorney General
11    Richard J. Hughes Justice Complex
      25 Market Street, 1st Floor, West Wing
12    Trenton, NJ 08625-0080
      (609) 376-3232
13    Glenn.Moramarco@law.njoag.gov
      Attorneys for Plaintiff State of New Jersey
14
15    HECTOR BALDERAS
      Attorney General of New Mexico
16
      /s/ Tania Maestas
17    TANIA MAESTAS, #20345
      Chief Deputy Attorney General
18    P.O. Drawer 1508
      Santa Fe, New Mexico 87504-1508
19    tmaestas@nmag.gov
      Attorneys for Plaintiff State of New Mexico
20
21
22
     ORDER GRANTING PLAINTIFF                   11             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 34-1   filed 09/06/19   PageID.1019 Page 12 of 12




 1    PETER F. NERONHA
      Attorney General of Rhode Island
 2
      /s/ Lauren E. Hill
 3    LAUREN E. HILL, #9830
      Special Assistant Attorney General
 4    Office of the Attorney General
      150 South Main Street
 5    Providence, Rhode Island 02903
      (401) 274-4400 x 2038
 6    E-mail: lhill@riag.ri.gov
      Attorneys for Plaintiff State of Rhode Island
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22
     ORDER GRANTING PLAINTIFF                   12             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     STATES’ MOTION FOR § 705                                          Kennewick, WA 99336
                                                                          (509) 734-7285
     STAY PENDING JUDICIAL
     REVIEW OR FOR PI [PROPOSED]
     NO. 4:19-cv-05210-RMP
